Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II (15-25) in the reply filed on 5/25/2022 is acknowledged. Claims 20-25 are new. Claims 1-14 are cancelled.
Claim Objections
Claim is objected to because of the following informalities:
In claim 25, line 2, ‘of the of the orthodontic appliance’ should read “of the orthodontic appliance”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 recites the limitations "the structure of" in line 2. There is insufficient antecedent basis for these limitations in the claim. It is unclear which structure is pointed out. Claim 21 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2020/0237478) in view of Spohn et al. (US 2022/0234779).
Regarding claims 15-18, 21-22, Chang discloses that, as illustrated in Fig. 1, a method for forming an orthodontic appliance, the method comprising:
placing a laminate material ([0024] (a multi-layer sheet structure 10 (as shown in Fig. 1))) into an orthodontic appliance thermoforming device ([0062]), wherein the laminate material comprises:
a first layer (a first skin layer 101 ([0024], line 4)) comprising a first thermoplastic material ([0024]-[0028]) having a transparent appearance ([0058], lines 3-5 from bottom);
a second layer (a core layer 110 ([0024], lines 4-5)) comprising a second thermoplastic material (polyester ([0045], line 2)), the second thermoplastic material having a non-transparent appearance (polyester is not transparent) and
a third layer (a second skin layer 102 ([0024], line 5)) comprising the first thermoplastic material ([0026]), wherein the second layer is between the first and third layer (as shown in Fig. 1);
thermoforming the laminate material into the orthodontic appliance according to pressure, heating, and time settings of the orthodontic appliance thermoforming device ([0062]).
Chang discloses that, in order to obtain better appearance of a dental appliance, each layer of a multi-layer structure of the dental appliance may be partially or almost transparent to visible light through utilizing materials that are partially or almost transparent to visible light ([0058], lines 5-9 from bottom). Chang also discloses that the core layer may include polyester ([0045]). 
However, Chang does not explicitly disclose that, at least the heating and time settings are selected to make the second thermoplastic material transition from the non-transparent appearance to a translucent appearance. In the same field of endeavor, controlling crystallinity, Spohn discloses that, according to various embodiments, plastic articles of manufacture, such as polymer sheets or packaging films may be heated at specific regions to control the localized crystalline structure of the polymeric material. The heating may be performed at any reasonable time during the manufacturing process ([0068]). 
Spohn discloses that, when a preform is made by injection molding, the resultant polymeric material that was initially more crystalline becomes more amorphous, by virtue of the polymeric material exceeding its melting temperature, which may be about 260˚ C. for PET. PET and various other polymeric materials having greater amorphous structure may generally display more transparency, appearing as a clear polymeric material. Known injection molded PET syringes are generally considered amorphous or semi-crystalline with readings typically below 10% crystallinity, wherein percent crystallinity is defined herein the ratio of crystalline material to total polymeric material (crystalline material + amorphous material) ([0070], lines 1-15 from bottom).
Spohn discloses that in accordance with various disclosed embodiments, a rolling diaphragm syringe may have localized crystalized regions having greater than 30% crystallinity. This may be achieved in PET syringes by heating the localized regions above the glass transition temperature of the PET, e.g., greater than 70˚ C., but less than the melting temperature of the PET (for example, one option is 220˚ C (related to claims 18 and 22)). These regions may appear translucent white in color (related to claim 16), crystalline, stiff, strong, and hard, as compared to more transparent or clear regions that have less than 30% crystallinity. Additionally, localized regions of a syringe may have deliberate amorphous regions wherein at least a portion of a crystalline region are heated to a temperature greater than the melting temperature and melted, making the material, for example, amorphous and clear in color, after being formed, to make the regions more flexible, as compared to adjacent regions having a more crystalline polymeric structure ([0071]) (related to claims 17 and 21).     
Thus, Spohn discloses that, at least the heating and time settings are selected to make the second thermoplastic material transition from the non-transparent appearance to a translucent appearance. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang to incorporate the teachings of Spohn to provide that the heating and time settings (during the bonding process) are selected to make the second thermoplastic material (for example, PET material) transition from the non-transparent appearance (higher crystallinity) to a translucent appearance (lower crystallinity). Doing so would be possible for precisely and accurately controlling localized crystallinity of a polymeric material of the molded artcle, as recognized by Spohn([0008]).
Regarding claim 20, Chang discloses that, the term “polyester” used herein encompasses both “homopolyesters” and “copolyesters” ([0046], lines 9-10 from bottom).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang et al. (US 2020/0237478) and Spohn et al. (US 2022/0234779) as applied to claim 15 above, further in view of Culp et al. (US 2020/0147856).
Regarding claim 19, the combination does not explicitly disclose a heating time of 30-60 seconds is determined during pressing. In the same field of endeavor, thermoforming dental aligners, Culp discloses that, the controller 132 controls the actuator 128 to press together the heated thermoforming material 414 and the dental mold 408 for a duration of time (e.g., a number of seconds, minutes, etc.) for sufficiently thermoforming the thermoforming material 414 to the dental mold 408 ([0053], lines 7-12) (overlapping). 
The claimed a heating time of 30-60 seconds is determined during pressing is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a heating time of 30-60 seconds for heating the laminate in the thermoforming process of the dental appliance comes from Culp itself. 
   Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang et al. (US 2020/0237478) and Spohn et al. (US 2022/0234779) as applied to claim 15 above, further in view of Stewart (US 2020/0015937), hereinafter Stewart’s 937.
Regarding claim 23, the combination does not explicitly disclose the orthodontic appliance has a hazed white appearance. In the same field of endeavor, dental appliance, Stewart’s 937 discloses that, optical properties include but not limited to visible light transmission, reflectivity, anti-glare, gloss control, and haze and color ([0070], lines 1-3). Stewart’s 937 discloses that, in some embodiments, the dental appliance is adapted to fit over one or more teeth and at least a portion of the gum wherein a portion of the dental appliance covering at least a portion of a tooth exhibits a whitening effect ([0079], lines 1-5). In summary, Stewart’s 937 discloses that, the orthodontic appliance has a hazed white appearance. 
The claimed the orthodontic appliance has a hazed white appearance is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the dental appliance having a hazed white appearance comes from Stewart’s 937 itself. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang et al. (US 2020/0237478) and Spohn et al. (US 2022/0234779) as applied to claim 15 above, further in view of Kawamoto (US 2008/0206715).
Regarding claim 24, the combination does not explicitly disclose the orthodontic appliance has a milky appearance. In the same field of endeavor, dental adhesive compositions, Kawamoto discloses that, the adhesive changed from a tooth-colored milky translucent white color to a bright blue color after applying the activating wash composition ([0064]). Thus, Kawamoto discloses the orthodontic appliance (the adhesive) has a milky appearance. 
The claimed the orthodontic appliance has a milky appearance is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the dental appliance having a milky appearance comes from Kawamoto itself. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang et al. (US 2020/0237478) and Spohn et al. (US 2022/0234779) as applied to claim 15 above, further in view of Stewart et al. (US 2019/0105881)
Regarding claim 25, Chang in the combination does not explicitly disclose that, the second thermoplastic material of the second layer of the orthodontic appliance comprises a structure arranged to scatter light to reduce perceived visual gloss effects from a perspective of a viewer of the orthodontic appliance. In the same field of endeavor, dental appliance, Stewart discloses that, the optical additives may be one or more optical additives selected from the group of consisting of pigments, dyes, light scattering particles and fluorescent materials ([0071], lines 1-4 from bottom). Thus, Stewart disclose that, the second thermoplastic material of the second layer of the orthodontic appliance comprises a structure arranged to scatter light to reduce perceived visual gloss effects from a perspective of a viewer of the orthodontic appliance.    
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Stewart to provide that the second thermoplastic material of the second layer of the orthodontic appliance comprises a structure arranged to scatter light to reduce perceived visual gloss effects from a perspective of a viewer of the orthodontic appliance. Doing so would be possible to maximize structure (polymer sheet) quality, thickness and adhesion, as recognized by Stewart ([0097], lines 1-4 from bottom).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742